Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to the apparatus, classified in 134/94.1.
II. Claims 13-20, drawn to the method, classified in 134/6.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus which does not include a hydraulic system. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Mueller on 7/22/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 are indefinite because it is unclear what the skilled artisan would consider as “high pressure”.  Furthermore, the preamble recites a method for dismantling submerged munitions, however the claim fails to positively recite a step of dismantling munitions.  The claim is only directed to providing steps as there are no steps of positively cleaning the munitions. Claim 20 is indefinite because there is no positive step of dismantling munitions.  Claim 18 is indefinite because it is unclear whether “a surface” is the same or different from the surface recited in claim 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmit et al. (US2020/0408496).
Re claims 13 and 20, Schmit et al. teach providing a high-pressure water jet 26 to clean the surface of a submerged munition (paragraph 48); providing a high-pressure abrasive jet to cut a hole in the munition t1 (paragraphs 54 and 64); and providing a high-pressure water jet t3 to remove the contents of the munition (paragraph 56).  Re claim 14, refer to paragraph 8 and fig. 9 for example.  Re claim 15, refer to claim 1, steps c and d, and paragraphs 38 and 45 which teaches a control system and a deploy system.  Re claim 16, refer to paragraph 58. Re claim 17, refer to claim 1, step f.  Re claim 18, refer to paragraph 54.  Re claim 19, refer to plug removal tool t2. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miller teaches ammonia fluid jet cutting.  Miller teaches removing hazardous devices.  Reid teaches cutting holes in munitions. Goetsch et al. teach fluid jet technology. Miller teaches an abrasive waterjet cutting. Dingman teaches underwater cutting. Scheffer et al. teach a method and apparatus for deactivating unexploded ordnance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc